MEMORANDUM **
Washington state prisoner Ronald L. Baskett appeals pro se from the district court’s order dismissing for failure to state a claim his 42 U.S.C. § 1983 action alleging his probation officer violated his constitutional rights during his participation in sex offender treatment. We have jurisdiction under 28 U.S.C. § 1291. We review de novo. Osborne v. Dist. Atty’s Office for the Third, Judicial Dist., 423 F.3d 1050, 1052 (9th Cir.2005) (dismissal pursuant to Heck v. Humphrey, 512 U.S. 477, 114 S.Ct. 2364, 129 L.Ed.2d 383 (1994)); Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir.2000) (dismissal under screening provisions of 28 U.S.C. § 1915A). We affirm.
The district court properly dismissed Baskett’s section 1983 action as Heck-barred because his allegations necessarily call into question the validity of the probation revocation, and Baskett failed to allege that his sentence has been invalidated. See Heck, 512 U.S. at 486-87, 114 S.Ct. 2364; see also Butterfield v. Bail, 120 F.3d 1023, 1024 (9th Cir.1997) (holding that a 42 U.S.C. § 1983 challenge to the denial of parole is barred by Heck).
Baskett’s remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.